Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing
2. The drawings ( submitted on 7/10/2020 and 9/22/2020) are accepted because the applicant withdrawn claim 16 and claim 27.

Claim Objections
3. Claims 1, 17, 28, 29, 30 objected to because of the following informalities: 
Claim 1, line 4, “a second interface separate from” should be – a second interface separated from—
Claim 17, line 5, “a fourth interface separate from “ should be-- a fourth interface separated from –
Claim 28, line 5, “a second interface separate from” should be – a second interface separated from—
Claim 29, line 5, “a second interface separate from” should be – a second interface separated from—
Claim 30, line 5, “a second interface separate from” should be – a second interface separated from—
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first locking means for locking” in claim 6 and “a locking means for locking” in claim 26.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claims 1-4,7,9, 17-19,21,24,28-29 are rejected under 35 U.S.C. 103 as being unpatentable 
Geissler (US20180366983A1) in view of Jin (CN207743766U)
With regard to claim 1, Geissler teaches a   field device (1, Fig. 1A), comprising:
a first inductive interface (e.g., data interface at 3, Fig. 1, [0028] inductive) at least for transmitting and receiving data ([0018] a secondary coil for transmitting and receiving data) including for transmitting a value which is dependent on a measurement variable( sensor 1 measured data, Fig.1A [0032] the sensor 1 is, then, for instance, a pH sensor, e.g., as ISFET, in general, an ion-selective sensor; a sensor for measurement of the redox potential from the absorption of electromagnetic waves in the medium, e.g., of wavelengths in the UV, IR and/or visible range; of the oxygen; of the conductivity; of the turbidity; of the concentration of non-metallic materials or of the temperature, with the respective corresponding measurand. And [0066] of applicant’s specification lists similar kind of parameters as variable) 
a second interface (energy interface at 3, Fig.1A,  [0031]) wherein the second interface is embodied least for receiving energy; and
a first coupling body (e.g., 2, Fig. 1A) that includes the first inductive interface ( data interface at 3, Fig. 1A)  and the second interface ( energy interface at 3, Fig. 1A) .
Geissler does not teach a second interface separate from the first inductive interface.
However, Jin teaches teach a second interface (e.g., 22, Fig. 1) separate from the first inductive interface ( 24, 25, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geissler, to configure a second interface separate from the first inductive interface, as taught by Jin, in order to allows each of the power and data circuits to be optimised electronically for each function and avoid interface

With regard to claim 2, the combination of Geissler and Jin  teaches all the limitations of claim 1, Geissler teaches the field device is configured as a sensor, and further comprising a sensor element for detecting the measurement variable ([0032]  the sensor 1 is, then, for instance, a pH sensor, e.g., as ISFET, in general, an ion-selective sensor; a sensor for measurement of the redox potential from the absorption of electromagnetic waves in the medium, e.g., of wavelengths in the UV, IR and/or visible range; of the oxygen; of the conductivity; of the turbidity; of the concentration of non-metallic materials or of the temperature, with the respective corresponding measurand. And [0066] of applicant’s specification lists similar kind of parameters as variable)
With regard to claim 3, the combination of Geissler and Jin teaches all the limitations of claim 1, Geissler teaches the first inductive interface is configured to receive energy ([0031] an interface can transfer both energy and data,).
With regard to claim 4, the combination of Geissler and Jin  teaches all the limitations of claim 1,  Geissler teaches the second interface is configured to transmit and receive data ([0031] an interface can transfer both energy and data,).
With regard to claim 7, the combination of Geissler and Jin teaches all the limitations of claim 1, and Geissler  further teaches  wherein the first coupling body is hermetically sealed( The mechanical plug connection is hermetically sealed so that no fluid, such as the medium to be measured, air or dust, can enter from the outside.[0028])
With regard to claim 9, the combination of   Geissler and Jin teaches all the limitations of claim 1 and Jin further teaches  wherein the second interface is configured as an inductive interface ( 22 is a coil, Fig. 1,[0029] of Geissler teaches coil is inductive interface)
With regard to claim 17, Geissler teaches a remote station ( 20 , Fig. 1A, 20 is remote to sensor 1), comprising:
a third inductive interface ( e.g., 13, Fig. 1A)complementary to a first inductive interface  ( e.g., 3, Fig. 1A) of a field device( e.g., 1, Fig. 1A) , wherein the third inductive interface is configured to transmit and receive data ([0031], Data (bi-directional) and power (uni-directional, i.e., from connection element 11 to sensor 1) are transmitted or transferred via the interfaces 3, 13.) including to receive a value which is dependent on a measurement variable ([0032); a sensor for measurement of the redox potential from the absorption of electromagnetic waves in the medium, e.g., of wavelengths in the UV, IR and/or visible range; of the oxygen; of the conductivity; of the turbidity; of the concentration of non-metallic materials or of the temperature, with the respective corresponding measurand]
a fourth interface (e.g., 13, Fig. 1A) complementary to a second interface  ( 3, Fig. 1A)of the field device, wherein the forth interface is configured at least to transmit energy[0031] power (uni-directional, i.e., from connection element 11 to sensor 1) ; and
a second coupling body (e.g., 12, Fig. 1A) complementary to a first coupling body( e.g., 2, Fig. 1A)  of the field device, wherein the second coupling body includes the third inductive interface and the fourth interface ( e.g., 13, Fig. 1A).
Geissler does not teaches the fourth interface separate from the third inductive interface.
However, Jin teaches teach a fourth interface (e.g., 12, Fig. 1) separate from the third inductive interface (e.g., 14, 15, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geissler, to configure a fourth interface separate from the third inductive interface, as taught by Jin, in order to allows each of the power and data circuits to be optimised electronically for each function, and avoid interference.
With regard to claim 18, the combination of Geissler and Jin teaches all the limitations of claim 17, Geissler further teaches   the third inductive interface is configured to transmit energy ([0031], Data (bi-directional) and power (uni-directional, i.e., from connection element 11 to sensor 1)
With regard to claim 19, the combination of Geissler and Jin   teaches all the limitations of claim 18. Geissler further teaches the fourth interface is configured to transmit and receive data. ([0031], Data (bi-directional) and power (uni-directional, i.e., from connection element 11 to sensor 1)
With regard to claim 21, the combination of Geissler and Jin   teaches all the limitations of claim 17, Geissler further teaches wherein the remote station is configured as a cable (e.g., 31 is a cable, Fig. 1A [0028]).
	With regard to claim 24, the combination of Geissler and Jin   teaches all the limitations of claim 17, Jin further teaches wherein the fourth interface is configured as an inductive interface (e.g., 14, 15, Fig. 1 14, 15 are coil, Fig. 1 and coil is inductive, [0005] of Geissler teaches inductive interface made of coil).
With regard to claim 28, Geissler teaches a measuring system, comprising:
a   field device ( 1, Fig. 1A), including:
a first inductive interface (e.g., data interface at 3, Fig. 1, [0028] inductive) at least for transmitting and receiving data ([0018] a secondary coil for transmitting and receiving data) including for transmitting a value which is dependent on a measurement variable( sensor 1 measured data, Fig.1A [0032] the sensor 1 is, then, for instance, a pH sensor, e.g., as ISFET, in general, an ion-selective sensor; a sensor for measurement of the redox potential from the absorption of electromagnetic waves in the medium, e.g., of wavelengths in the UV, IR and/or visible range; of the oxygen; of the conductivity; of the turbidity; of the concentration of non-metallic materials or of the temperature, with the respective corresponding measurand.);
a second interface ( energy interface at 3, Fig. [0031]) wherein the second interface is embodied least for receiving energy; and
a first coupling body (e.g., 2, Fig. 1A) that includes the first inductive interface ( data interface at 3, Fig. 1A)  and the second interface ( energy interface at 3, Fig. 1A) .
a remote station ( 20 , Fig. 1A, 20 is remote to sensor 1), including:
a third inductive interface ( e.g., 13, Fig. 1A)complementary to the first inductive interface  ( e.g., 3, Fig. 1A) of a field device( e.g., 1, Fig. 1A) , wherein the third inductive interface is configured to transmit and receive the data ([0031], Data (bi-directional) and power (uni-directional, i.e., from connection element 11 to sensor 1) are transmitted or transferred via the interfaces 3, 13.) including to receive a value which is dependent on the measurement variable ([0032); a sensor for measurement of the redox potential from the absorption of electromagnetic waves in the medium, e.g., of wavelengths in the UV, IR and/or visible range; of the oxygen; of the conductivity; of the turbidity; of the concentration of non-metallic materials or of the temperature, with the respective corresponding measurand]
a fourth interface ( e.g., 13, Fig. 1A) complementary to a second interface  ( 3, Fig. 1A)of the field device, wherein the forth interface is configured at least to transmit energy[0031] power (uni-directional, i.e., from connection element 11 to sensor 1) ; and
a second coupling body ( e.g., 12, Fig. 1A) complementary to a first coupling body( e.g., 2, Fig. 1A)  of the field device, wherein the second coupling body includes the third inductive interface and the fourth interface ( e.g., 13, Fig. 1A).
Geissler does not teach a second interface separate from the first inductive interface.
However, Jin teaches teach a second interface (e.g., 22, Fig. 1)  separate from the first inductive interface ( 24, 25, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geissler, to configure a second interface separate from the first inductive interface, as taught by Jin , in order to allows each of the power and data circuits to be optimised electronically for each function and avoid interface
With regard to claim 29, Geissler teaches a method for starting up a field device, comprising: providing the field device ( e.g., 20, Fig. 1A), including:
a first inductive interface (e.g., data interface at 3, Fig. 1, [0028] inductive) at least for transmitting and receiving data ([0018] a secondary coil for transmitting and receiving data) including for transmitting a value which is dependent on a measurement variable( sensor 1 measured data, Fig.1A [0032] the sensor 1 is, then, for instance, a pH sensor, e.g., as ISFET, in general, an ion-selective sensor; a sensor for measurement of the redox potential from the absorption of electromagnetic waves in the medium, e.g., of wavelengths in the UV, IR and/or visible range; of the oxygen; of the conductivity; of the turbidity; of the concentration of non-metallic materials or of the temperature, with the respective corresponding measurand.);
a second interface ( energy interface at 3, Fig. [0031]) wherein the second interface is embodied least for receiving energy; and
a first coupling body (e.g., 2, Fig. 1A) that includes the first inductive interface ( data interface at 3, Fig. 1A)  and the second interface ( energy interface at 3, Fig. 1A) .
providing a remote station ( e.g., 20, Fig. 1A), including:
a third inductive interface ( e.g., 13, Fig. 1A)complementary to the first inductive interface  ( e.g., 3, Fig. 1A) of a field device( e.g., 1, Fig. 1A) , wherein the third inductive interface is configured to transmit and receive the data ([0031], Data (bi-directional) and power (uni-directional, i.e., from connection element 11 to sensor 1) are transmitted or transferred via the interfaces 3, 13.) including to receive a value which is dependent on the measurement variable ([0032); a sensor for measurement of the redox potential from the absorption of electromagnetic waves in the medium, e.g., of wavelengths in the UV, IR and/or visible range; of the oxygen; of the conductivity; of the turbidity; of the concentration of non-metallic materials or of the temperature, with the respective corresponding measurand]
a fourth interface ( e.g., 13, Fig. 1A) complementary to a second interface  ( 3, Fig. 1A)of the field device, wherein the forth interface is configured at least to transmit energy[0031] power (uni-directional, i.e., from connection element 11 to sensor 1) ; and
a second coupling body ( e.g., 12, Fig. 1A) complementary to a first coupling body( e.g., 2, Fig. 1A)  of the field device, wherein the second coupling body includes the third inductive interface and the fourth interface ( e.g., 13, Fig. 1A).
connecting the field device ( e.g., 1, Fig. 1A) to the remote station ( e.g., 20, Fig. 1A); and
transmitting energy from the remote station ( e.g., 20, Fig. 1A) to the field device  ( e.g., 1, Fig. 1A) so that operation of the field device is enabled ([0034]. along with communication, the coils 3, 13 also ensure the supply of power to the sensor 1)
Geissler does not teach a second interface separate from the first inductive interface.
However, Jin teaches teach a second interface (e.g., 22, Fig. 1)  separate from the first inductive interface ( 24, 25, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geissler, to configure a second interface separate from the first inductive interface, as taught by Jin, in order to allows each of the power and data circuits to be optimised electronically for each function and avoid interface

6. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Geissler (US20180366983A1) and Jin (CN207743766U) in further view of Hardman (US 20020075145 A1 ) and Riski (US20160147228A1)
With regard to claim 5, the combination of Geissler and Jin teaches all the limitations of claim 1, but not a data memory, wherein the data memory includes persistent data, that includes calibration data, serial number, a tag, calibration values, and a logbook of the field device.
However, Hardman teaches a data memory, wherein the data memory includes persistent data, including calibration data, serial number, a tag, calibration values, of the field device.( see [0253] tag identity, the wheel position of the tire tag, the vehicle number, the tag serial number, and calibration coefficients for the sensor that can be used to solve the equation y=mx+b, where m=gain and b=offset value (the calibration data is used to adjust the raw sensor data).[0254] tag memory ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the data memory to include persistent data, including calibration data, serial number, a tag, calibration values, as taught by Hardman, in order to process the different measurement information in the sensor to control the sensor, improve the operation efficiency of the sensor ( see[0254] of Hardman)
In addition, Riski teaches that data includes logbook (0067))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geissler , Jin and Hardman, to include data as log book, as taught by Riski, in order to record a complete record of the operation of the system and the sensor to diagnosis different conditions.

7. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Geissler (US20180366983A1) and Jin (CN207743766U)  in further view of Lotfy (US 20190217737 A1)
With regard to claim 6, the combination of Geissler and Jin  teaches all the limitations of claim 1, but not wherein the first coupling body includes first locking means for locking, wherein the first locking means includes a bayonet lock, a magnetic lock, or a union nut.
However, Lotfy teaches the first coupling body includes first locking means for locking, wherein the first locking means includes a bayonet lock, a magnetic lock, or a union nut ([0051] alignment of charging coil and mating coil includes magnetic locking).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the first coupling body  to include first locking means for locking, wherein the first locking means includes a bayonet lock, a magnetic lock, or a union nut, as taught by Lotfy, in order to align the transmit and receiver coils ( see Lotfy [0047]), and improve the power transfer efficiency through an aligned inductive interface.

8. Claims 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Geissler (US20180366983A1) and Jin (CN207743766U)  in view of Gils (US20150138031A1)
With regard to claim 8, the combination of Geissler and Jin teaches all the limitations of claim 1, Geissler  further teaches the first coupling body is of cylindrical design ( see 2 is cylindrical, Fig. 1A), but not explicitly teach wherein the first coupling body is of cylindrical design having an outside diameter of 8-50 mm.
	However, Gils teaches the first coupling body is of cylindrical design (see Fig. 1a, 1b and [0084] contactless connector 100 has a cylindrical shape) having an outside diameter of 8-50 mm (contactless connector 100 may have a front-end diameter of 10.5 millimeters [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the first coupling body is of cylindrical design having an outside diameter of 8-50 mm, as taught by Gils,   in order to make it easy to form a connection between the first coupling body and the second coupling body, further a cylindrical shape is a common and standard shape, it is easy to manufacture such a shape to reduce the cost and save the time.
With regard to claim 11. the combination of Geissler and Jin   teaches all the limitations of claim 9, but not wherein the first inductive interface is arranged on a front side of the first coupling body, and wherein the second interface is arranged at least in sections on a lateral surface of the first coupling body.
	However, Gils teaches the first inductive interface (e.g., 402, Fig. 4) is arranged on a front side of the first coupling body (e.g., 100/200, Fig. 4 and [0105] 402 is on the front of the connector) , and wherein the second interface is arranged at least in sections on a lateral surface ( see the coil in Fig. 4 or coil 110 in Fig. 7 is arranged along  axially along the lateral surface of the connector)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9, to configure the first inductive interface to be arranged on a front side of the first coupling body, and  the second interface to be arranged at least in sections on a lateral surface of the first coupling body, as taught by Gils,   in order to allow for a wireless data transfer independent from the power transmission between two mated connectors, see para [0106] of Gils, avoid interference of the data and power signal, improve the quality of power/data transmission.

9. Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Geissler (US20180366983A1) and Jin (CN207743766U) in further view of Kim (US 20140152118)
With regard to claim 10, the combination of Geissler and Jin   teaches all the limitations of claim 9, and Geissler further teaches wherein the first inductive interface and/or the second interface, which is configured as an inductive interface (e.g., 3, Fig. 1A) includes one or more coils([0005]).
Geissler does not explicitly teach the one or more coils are configured as planar coils or ring coils.
However, Kim teaches the one or more coils are configured as planar coils ([0014] receiver has planar coil) or ring coils.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9, to include planar coils, as taught by Kim, in order to use the proposed planar coil to increase the quality factor, reduce the loss, and improve the power transfer efficiency (see [0006] of Kim)
With regard to claim 25, the combination of  Geissler and Jin    teaches all the limitations of claim 24, and Geissler further teaches wherein the first inductive interface and/or the second interface, which is configured as an inductive interface includes one or more coils(e.g., [0005] coil).
Geissler does not explicitly teach the one or more coils are configured as planar coils or ring coils.
However, Kim teaches the one or more coils are configured as planar coils ([0014] receiver has planar coil) or ring coils.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 24, to include planar coils, as taught by Kim, in order to use the proposed planar coil to increase the quality factor, reduce the loss, and improve the power transfer efficiency (see[0006] of Kim)

10. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Geissler (US20180366983A1) and Jin (CN207743766U)  in further view of Larson (US 20170127982 A1)
With regard to claim 20, the combination of Geissler and Jin    teaches all the limitations of claim 17, but not wherein the remote station is configured as a fitting.
	However, Larson teaches wherein the remote station is configured as a fitting ( The mounting base 30 may be constructed as a unitary molding of lightweight plastic to include a connector fitting 36 for slide-fit coupling with the sensor connector 20, [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17, to configure the remote station as a fitting, as taught by Larson, in order to closely attach the sensor to the remote device, facilitate the data and power transmission, avoid the loss of the connection cause the degradation of the data and power transfer.


11. Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Geissler (US20180366983A1) and Jin (CN207743766U)   in further view of Kirst (US 20180172729 A1).
With regard to claim 22, the combination of Geissler and Jin   teaches all the limitations of claim 17, but not the second coupling body is, of hollow-cylindrical design at least in sections, having an inner diameter of 8-50 mm.
	However, Krist teaches second coupling body ( e.g., 115, Fig. 2) is of hollow-cylindrical design at least in sections (the electronics module 115, are designed as hollow cylinders[0082], having an inner diameter of 8-50 mm (.the electronics module 115,  are designed as hollow cylinders and have an outer diameter of less than, at most, 20 mm, because the outer diameter is less than 20mm, inner diameter is smaller than the outer diameter, thus, the inner diameter is also less than 20mm)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17, to configure the second coupling body to be of hollow-cylindrical design at least in sections, having an inner diameter of 8-50 mm., as taught by Krist, in order to  use at least partially contain a casting compound surrounding the circuits contained therein, and/or be protected against the penetration of foreign substances and moisture ( see [0053] of Krist). Further, it has been held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Here, the less than 20mm is overlapped with 8-50mm related to the inner diameter of the second coupling body, therefore, a prima facie case of obviousness exists.

12. Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Geissler (US20180366983A1) and Jin (CN207743766U)  in further view of in further view of Wesemann(US20120091818A1)
With regard to claim 23, the combination of Geissler and Jin   teaches all the limitations of claim 17, but not wherein the remote station is configured such that it is compatible both with a field device having only a first inductive interface and with a field device having a first inductive interface and a second interface.
However Wesemann teaches  the remote station is configured such that it is compatible both with a field device having only a first inductive interface and with a field device having a first inductive interface and a second interface ( see Fig. 1, power interface 5 and data interface 6 are separate, and will not interfere with each other, [0060] further teaches energy and/or data transmission, which suggest the system supports energy and data transfer with two interface or only data transfer with a first inductive interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17, to configure the remote station to be compatible both with a field device having only a first inductive interface and with a field device having a first inductive interface and a second interface., as taught by Wesemann, in order to  support various sensor device, improve the compatibility and reconfigurability  of the system, reduce the cost.

13. Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Geissler (US20180366983A1) and Jin (CN207743766U)  in further view of Lotfy (US 20190217737 A1)
With regard to claim 26, the combination of  Geissler and Jin     teaches all the limitations of claim 17, but not wherein a locking means for locking, wherein the first locking means includes a bayonet lock, a magnetic lock, or a union nut.
However, Lotfy teaches a locking means for locking, wherein the first locking means includes a bayonet lock, a magnetic lock, or a union nut ([0051] alignment of charging coil and mating coil includes magnetic locking).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 24, to include a locking means for locking, wherein the first locking means includes a bayonet lock, a magnetic lock, or a union nut , as taught by Lotfy, in order to align the transmit and receiver coils ( see Lotfy [0047]), and improve the power transfer efficiency through an aligned inductive interface.

14. Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Geissler (US20180366983A1) in view of Jin (CN207743766U) and Park (US20180351414A1)
With regard to claim 30, Geissler teaches a method for starting up a field device, comprising:
providing the field device, including:
a first inductive interface (e.g., data interface at 3, Fig. 1, [0028] inductive) at least for transmitting and receiving data ([0018] a secondary coil for transmitting and receiving data) including for transmitting a value which is dependent on a measurement variable( sensor 1 measured data, Fig.1A [0032] the sensor 1 is, then, for instance, a pH sensor, e.g., as ISFET, in general, an ion-selective sensor; a sensor for measurement of the redox potential from the absorption of electromagnetic waves in the medium, e.g., of wavelengths in the UV, IR and/or visible range; of the oxygen; of the conductivity; of the turbidity; of the concentration of non-metallic materials or of the temperature, with the respective corresponding measurand.);
a second interface ( energy interface at 3, Fig. [0031]) wherein the second interface is embodied least for receiving energy; and
a first coupling body (e.g., 2, Fig. 1A)  that includes the first inductive interface ( data interface at 3, Fig. 1A)  and the second interface ( energy interface at 3, Fig. 1A) .;
providing a remote station, including:
a third inductive interface ( e.g., 13, Fig. 1A)complementary to the first inductive interface  ( e.g., 3, Fig. 1A) of a field device( e.g., 1, Fig. 1A) , wherein the third inductive interface is configured to transmit and receive the data ([0031], Data (bi-directional) and power (uni-directional, i.e., from connection element 11 to sensor 1) are transmitted or transferred via the interfaces 3, 13.) including to receive a value which is dependent on the measurement variable ([0032); a sensor for measurement of the redox potential from the absorption of electromagnetic waves in the medium, e.g., of wavelengths in the UV, IR and/or visible range; of the oxygen; of the conductivity; of the turbidity; of the concentration of non-metallic materials or of the temperature, with the respective corresponding measurand]
a fourth interface ( e.g., 13, Fig. 1A) complementary to a second interface  ( 3, Fig. 1A)of the field device, wherein the forth interface is configured at least to transmit energy[0031] power (uni-directional, i.e., from connection element 11 to sensor 1) ; and
a second coupling body ( e.g., 12, Fig. 1A) complementary to a first coupling body( e.g., 2, Fig. 1A)  of the field device, wherein the second coupling body includes the third inductive interface and the fourth interface ( e.g., 13, Fig. 1A).
connecting the field device ( e.g., 1, Fig. 1A) to the remote station ( e.g., 20, Fig. 1A); and
transmitting energy from the remote station ( e.g., 20, Fig. 1A) to the field device  ( e.g., 1, Fig. 1A) so that operation of the field device is enabled ([0034]. along with communication, the coils 3, 13 also ensure the supply of power to the sensor 1), sending the field device information from the field device to the remote station ([0031][0034]the coils 3, 13 are thus designed for bi-directional communication between sensor 1 and superordinate unit 20)
Geissler does not teach a second interface separate from the first inductive interface. transmission of field device information, including a transmission of field device type, identification, serial number, and/or tag; transmitting energy from the remote station to the field device as a function of the transmitted field device information.
However, Jin teaches teach a second interface (e.g., 22, Fig. 1)  separate from the first inductive interface ( 24, 25, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geissler, to configure a second interface separate from the first inductive interface, as taught by Jin, in order to allows each of the power and data circuits to be optimised electronically for each function and avoid interface
IN addition, Park teaches transmission of field device information, including a transmission of field device type, identification, serial number, and/or tag ( [0147][0148] power receiver transmit the identification information to the transmitter as advertisement signal and Geissler teaches that the power receiver as a field device) ,transmitting energy from the remote station to the field device as a function of the transmitted field device information ( determine the power transmission scheme based on power receiver type[0060], the receiver transmit an advertisement signal to the transmitter about the type/category of the receiver[0147][0148], this teaches the power transmitter transmits power to the receiver as a function of the received receiver information, such as the type of the receiver. and Geissler teaches about remote station transmit power to the field device in Fig. 1A)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geissler and Jin , to transmit of field device information, including a transmission of field device type, identification, serial number, and/or tag and  transmit energy from the remote station to the field device as a function of the transmitted field device information, as taught by Park, in order to adjust the transmitting the sensor/receiver’s power based on its own category[0060] of Park, avoid waste power and improve the operating efficiency.
Response to Argument
15. The 112(b) rejection has been withdrawn because the Applicant withdraw the claim 16 and claim 27.
Applicant’s arguments with respect to prior art rejection of claim(s) 1, 17, 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
16. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grünberg (US20210175747A1) teaches about separate data and inductive power interface
Pechstein (US20130162268A1) teaches about a measurement transmitter for receiving and processing measurement data
Kulkarni (US20160175590A1) teaches about the insert a connector to another for power and data communication.
Soar (US 20130005251 A1) teaches about a interface with separate data and power links.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836